Filed pursuant to Rule 424(b)(3) File No. 333-179641 Grant Park Fund April 2013 Update May 16, 2013 Supplement dated May 16, 2013 to Prospectus dated April 30, 2013 Class April ROR YTD ROR Net Asset Value Net Asset Value per Unit A 1.0% 0.8% $31.4M B 1.0% 0.6% $303.0M Legacy 1 1.2% 1.5% $4.4M Legacy 2 1.2% 1.5% $10.4M Global 1 1.2% 1.7% $11.7M Global 2 1.2% 1.6% $23.9M Global 3 1.1% 1.1% $214.2M ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES Sector Commentary Currencies:The Australian dollar depreciated against counterparts after poor economic data renewed fears of a global economic slowdown and decreased the demand for higher-yielding assets. The Japanese yen continued to weaken as the Bank of Japan continued to expand its long-term debt purchases. Energy:Crude oil was down nearly 4% as demand forecasts fell in response to weak economic data from the European and Chinese economies.Despite finishing lower, crude oil ended April on a slight rally spurred by refinery maintenance in Nigeria.Natural gas prices rose as unseasonably cold weather continued across the U.S. Equities:The Nikkei 225 gained nearly 12% on speculation the ongoing aggressive quantitative easing by the Bank of Japan will continue to bolster Japan’s export industries.The S&P 500 ended a whipsaw month slightly positive.Bullish earnings reports and upbeat housing data were the main drivers behind the late-month rally. Fixed Income:The price for U.S. 30-year Treasury bonds gained more than 3% as disappointing U.S., Chinese, and Eurozone data weighed on investor sentiment in early-April. Grains/Foods:Corn prices fell as rainfall in key corn producing states provided optimism for the 2013 crop yield.Cotton prices declined nearly 3% as strong supplies continued to add to already substantial inventories. Metals:Gold prices plummeted nearly 9% in one day due to liquidations which were prompted by newsCyprus would sell a portion of its gold reserves to help fund their bailout.By month-end, gold markets retraced slightly, driven by U.S. dollar weakness, but finished the month down 7.7%. Sincerely, David Kavanagh President Daily fund performance and weekly commentaries are available on our website at www.grantparkfunds.com. PAST PERFORMANCE IS NOT INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE NOR SHALL THERE BE ANY SALE OF SECURITIES IN ANY JURISDICTION IN WHICH AN OFFER, SOLICITATION OR SALE WOULD BE UNLAWFUL PRIOR TO REGISTRATION OR QUALIFICATION UNDER THE SECURITIES LAWS OF ANY SUCH JURISDICTION OFFERING BY PROSPECTUS ONLY. Account Statement (Prepared from books without audit) For the month ended April 30, 2013 STATEMENT OF INCOME Trading Income (Loss) Month to Date Total Year to Date Total Realized Trading Income (Loss) -$4,001,560 Change In Unrealized Income (Loss) Brokerage Commission -282,206 -1,083,058 Exchange, Clearing Fee and NFA Charges 0 -22,608 Other Trading Costs -513,210 -1,997,851 Change in Accrued Commission -46,207 Net Trading Income (Loss) Other Income Month to Date Total Year to Date Total Interest, U.S. Obligations Interest, Other U.S. Government Securities Gain (Loss) 0 0 Dividend Income 0 0 Total Income (Loss) Expenses Month to Date Total Year to Date Total Management Fee $0 $0 Incentive Fee Operating Expenses Organization and Offering Expenses Brokerage Expenses Dividend Expenses 0 0 Total Expenses Net Income (Loss) Statement of Changes in Net Asset Value Month to Date Total Year to Date Total Beginning Balance Additions Net Income (Loss) Redemptions -13,994,138 -54,778,204 Balance at April 30, 2013 PERFORMANCE SUMMARY BY CLASS Class Net Asset Value per Unit Units Net Asset Value ROR – Month to DateROR – Year to Date A 1.01% 0.78% B 0.96% 0.58% Legacy 1 1.19% 1.52% Legacy 2 1.17% 1.45% Global 1 1.22% 1.71% Global 2 1.20% 1.62% Global 3 1.06% 1.05% To the best of my knowledge and belief the information contained herein is accurate and complete. David Kavanagh, President For Dearborn Capital Management, LLC General Partner of Grant Park Futures Fund, Limited Partnership
